APPEAL OF SAM ISRAEL.Israel v. CommissionerDocket No. 4045.United States Board of Tax Appeals3 B.T.A. 663; 1926 BTA LEXIS 2589; February 11, 1926, Decided Submitted October 1, 1925.  *2589 F. O. Graves, Esq., for the Commissioner.  *663  Before MARQUETTE, GREEN, and LOVE.  This is an appeal from the determination of a deficiency in income tax for the year 1923 in the amount of $118.38.  The deficiency arises from the Commissioner's refusal to allow the taxpayer a deduction of $3,000 as traveling expenses.  FINDINGS OF FACT.  1.  The taxpayer, a resident of New York City, was employed during the year 1923 as a traveling salesman, selling goods on a commission basis of 5 per cent on all orders delivered and paid for.  The location and extent of the territory covered by him does not appear.  *664  2.  The total amount received by the taxpayer from his employer during 1923 was $7,404.96, of which $2,700 represented advances for traveling expenses.  These advances covered a period of 27 weeks during which he was traveling.  3.  The taxpayer's traveling expenses consisted of disbursements for railroad fares, hotel rooms, meals, sample rooms, baggage transfers, excess baggage charges, sample carriers, tips, and entertainment of prospective buyers.  He also made some expenditures entertaining customers in New York.  4.  The taxpayer kept*2590  no account of the expenses above described, and the amount of the deduction he claims is based upon his approximation of average weekly expenditures.  No evidence was offered from which personal expenses could be segregated from the amounts expended.  DECISION.  The determination of the Commissioner is approved.  .